Citation Nr: 1616305	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  12-18 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for residuals of a left ankle fracture.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1981 to December 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In July 2013, the Board remanded the above-referenced claim for a hearing before the Board at an RO.  The Veteran did not appear for the proceeding.  Given that he did not request that the hearing be rescheduled or provide good cause, the Board deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2015).  The claim has since been returned to the Board for appellate review.  

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal. 

The Board recognizes that the Veteran raises the issues of entitlement to service connection for a right hip disorder and a right leg disorder in a statement dated in July 2012.  As these matters have not yet been adjudicated and were filed prior to March 24, 2015, they are referred to the RO for the appropriate consideration.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

It is noted that the Veteran raised the issue of entitlement to TDIU during the course of the appeal and has asserted that the left ankle disability renders him unemployable.  Although the RO denied TDIU by way of a May 2010 decision and the Veteran did not file a notice of disagreement, the matter is before the Board as it is part and parcel of his claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam).  
 
The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been assigned the maximum evaluation available under the rating criteria for his residuals of a left ankle fracture, and this disability is not shown to present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for residuals of a left ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.68, 4.71a, Diagnostic Code 5262 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO provided the Veteran with a notification letter in August 2008, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The August 2008 notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask VA to obtain) relevant to establishing entitlement to increased compensation.  The letter further informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in January 2009 and February 2010.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and the examiners described the Veteran's left ankle in sufficient detail to allow the Board to make a fully informed determination.  Id.

In written argument dated in December 2015, the representative indicated that the VA examination is out of date and a new examination is required.  The evidence does not however indicate that there has been a material change in the severity of the Veteran's service-connected residuals of a left ankle fracture since February 2010, when he was last examined.  38 C.F.R. § 3.327(a) (2015).  The Veteran reported in the July 2012 VA Form 9 that his ankle was going out more often and he was falling which was starting problems with his hip and leg.  For the reasons discussed below, although there is objective evidence of additional injury to the Veteran's ankle and subjective evidence of more frequent instability, the fact that the Veteran is already receiving the maximum schedular evaluation for an ankle disability which manifests with instability, an amount limited by the amputation rule, means that these reports do not constitute a material change in severity.  Further, to the extent that he reports the giving way results in problems with his hip and leg, those matters were referred to the RO in the Introduction.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with regard to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

In the July 2013 remand, as discussed above, the Board directed the AOJ to schedule the Veteran for a video conference hearing before a Veterans Law Judge.  Instead, the AOJ scheduled the Veteran for a hearing before a Veterans Law Judge who would appear in person at the RO.  Despite being sent notice of the February 2014 hearing in January 2014, the Veteran did not appear.  The record indicates that the address to which VA sent the January 2014 notice is no longer valid, but the record does not reflect that the Veteran has provided any updated contact information.  The duty to assist is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under these circumstances, the Board finds that the AOJ substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a Statement of the Case (SOC), which informed them of the laws and regulations relevant to the Veteran's claims.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained, and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015). 

Law and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, as in this case, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).    

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015).   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).   

The Veteran contends that he is entitled to a higher evaluation for his service-connected residuals of a left ankle fracture, which are assigned a 40 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262 for the entire period on appeal.  In that regard, the Veteran filed his increased rating claim on March 27, 2008.  A 40 percent rating under Diagnostic Code 5262 reflects nonunion of the tibia and fibula, with loose motion requiring a brace, and is the maximum schedular rating under that code.  

Historically, the Veteran fractured the lower end of his left fibula in October 1983.  In-service treatment for that injury included the placement of two screws in the Veteran's left fibula and one in the medial malleolus.  

In an August 2008 statement, the Veteran reported that the level of pain in his left ankle had increased.  In December 2008, the Veteran reported that his ankle would go out on him.

The Veteran was afforded a VA examination in January 2009, during which he complained of intermittent pain and occasional giving way, but no swelling or locking.  He also reported weakness during flare ups without additional loss of motion.  He walked with a slight limp, favoring the left leg, and used a cane to ambulate.  Range of motion testing revealed 5 degrees of dorsiflexion, 20 degrees of plantar flexion, 5 degrees of eversion, and 20 degrees of inversion, all with pain at the extreme range of motion.  On repetitive use, there was no additional weakness, fatigability, incoordination, additional limitation of motion or other functional impairment.  There was no evidence of instability as ligaments were tight to stress testing in all directions.  The examiner reviewed a December 2008 x-ray which showed a stable ankle with internal fixation of the medial malleolar and distal fibula bones.  The diagnosis was left ankle fracture.  

In an October 2009 written statement, the only left ankle symptom the Veteran reported was pain.  

The Veteran was afforded a second VA examination in February 2010, during which he again complained of intermittent pain as well as fatigability and lack of endurance.  He used a cane, orthotics and, intermittently, a brace, but could walk without them.  He walked with an intermittent limp on the left side and sometimes with a normal gait.  When asked to heel and toe walk, the Veteran replied that he was unable to do so.  There was no evidence of swelling, heat, instability, or tenderness about the ankle.  Range of motion testing revealed 10 degrees of dorsiflexion, 25 degrees of plantar flexion, 5 degrees of eversion, and 20 degrees of inversion.  On repetitive use, there was no additional limitation of motion.  X-rays showed minimal early degenerative changes in the ankle.  The diagnosis was status post open reduction internal fixation of a left ankle fracture with early minimal degenerative joint disease.  

A VA treatment record from later in February 2010 noted that the Veteran's left ankle fracture had remained unchanged since at least 2001 and, although one of the three screws was broken, this probably occurred due to micromotion at the fracture site while the original fracture was healing.  The treating physician opined that removing the broken screw would "quite possibly" require re-fracturing of the tibia and, given the stability of the Veteran's left ankle condition, was not warranted.  

In March 2010, the Veteran sprained his ankle while stepping out of a truck.  X-rays at the time showed no new fracture of the tibia and continued to show a stable ankle.  

A VA treating physician in April 2010 suspected gouty arthritis in the Veteran's left ankle, but this was ruled out by May 2010.  

In his April 2011 notice of disagreement, the Veteran stated his disagreement with the 40 percent rating but reported no additional symptoms.  In his July 2012 substantive appeal (VA Form 9), the Veteran reported that his ankle was going out on him more often, that he was falling more often and starting to "hurt the other side of my hip and my other leg," and that the screws in his ankle were "not getting better."

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 40 percent for residuals of a left ankle fracture for any portion of the period on appeal.  The Board acknowledges the Veteran's chronic residuals, such as continued pain on movement, limitation of movement, and reported instability.  Nevertheless, the rating code does not permit an evaluation in excess of 40 percent for this disability.  There is no diagnostic code pertaining to a disability of a single leg below the knee that allows a rating in excess of 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270-5284 (2015).  

In addition, the amputation rule provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For example, the rule specifically notes that the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation.  38 C.F.R. § 4.68.  Thus, the currently assigned 40 percent evaluation for the Veteran's residuals of a left ankle fracture is the maximum evaluation that can be assigned under the rating schedule and pursuant to the restrictions of the amputation rule. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, the Veteran is already assigned the maximum schedular evaluation available for an ankle disability.  In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, are not applicable for this appeal. 
Moreover, as scars were noted on VA examination in February 2010, the rating criteria for scars are potentially applicable.  The rating schedule for scars was amended during the pendency of the appeal. As the Veteran's claim was filed before October 23, 2008, the version extant at the time of his filing is potentially applicable. 38 C.F.R. § 4.118.  A 10 percent rating is assigned for each painful scar; no higher evaluation is available under the Code. 38 C.F.R. §§ 4.31, 4.118, Code 7804 (2008).  In this case, VA examination in February 2010 showed that the Veteran had a 9 cm. lateral scar and a 5.5 cm. medial scar, which were well-healed, barely visible and not tender.  The record does not show the scars are deep and exceed 39 sq. cm. (Diagnostic Code 7801), superficial and 929 sq. cm. or greater (Diagnostic Code 7802), unstable, meaning that there is frequent loss of covering of skin over the scar (Diagnostic Code 7803, Note (1)), painful (Diagnostic Code 7803) and there is no limitation of function shown of the affected part as a result of the scar (Diagnostic Code 7805).  These codes are thus not applicable for the purpose of providing an increased rating for the disability to include on the basis of assigning a separate rating.  Moreover, it is noted that a separate compensable rating would violate the amputation rule.  

The preponderance of the evidence is against a finding that an evaluation in excess of 40 percent is appropriate; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.   

Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left ankle disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. §3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestations of the Veteran's left ankle disability, including pain, loose motion/instability, and limitation of motion, are reflected in the rating criteria.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected residuals of a left ankle fracture under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).   



ORDER

Entitlement to an evaluation in excess of 40 percent for residuals of a left ankle fracture is denied.


REMAND

Regarding TDIU, the Veteran reported in a VA Form 21-8940 dated in February 2009 that he last worked in October 2008.  Since that time, VA treatment records dated in May 2010 indicate that he was injured in February 2010 at his job driving a truck and that he was working part time in day labor and trucking making about $700 per month.  As the employment history since October 2008 is not clear, clarification should be obtained on remand.
  
Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide information concerning all employment since October 2008 including dates of employment, income and type of employment. Thereafter, the AOJ should take any necessary action to verify employment with employers.

2. Thereafter, readjudicate the claim and if the matter is not resolved, issue a supplemental statement of the case and provide the Veteran and his representative a period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


